Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 1 of 8 PageID 1144




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

  THOMAS RAY HAYES,

             Plaintiff,

  vs.
                                                        Case No.: 3:20-cv-01201-HES-JBT
  MARK S. INCH, et al.,

             Defendants.

                       CENTURION OF FLORIDA, LLC’S ANSWER TO
                    AMENDED COMPLAINT AND AFFIRMATIVE DEFENSES

          Defendant Centurion of Florida, LLC (“Centurion”) files this Answer, Affirmative

 Defenses, and Jury Demand to the Amended Complaint, ECF No. 102:

                                           I.      PLAINTIFF

          Admitted that this action is brought by Plaintiff Thomas R. Hayes. Otherwise, without

 knowledge, therefore denied.

                                         II.     DEFENDANT(S)

          (1)       Admitted that the Amended Complaint is so styled.

          (2)       Admitted that the Amended Complaint is so styled.

          (3)       Admitted that the Amended Complaint is so styled.

                    III.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

          Centurion denies the allegations on page 3A of the Amended Complaint.

                                   IV.         PREVIOUS LAWSUITS

          Without knowledge as to all subparts, therefore denied.




                                                    1
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 2 of 8 PageID 1145




                                      V.       STATEMENT OF FACTS

            1.      Admitted that Plaintiff was incarcerated at Union C.I. Otherwise, without

 knowledge, therefore denied.

            2.      Without knowledge, therefore denied.

            3.      Without knowledge, therefore denied.

            4.      Without knowledge, therefore denied.

            5.      Without knowledge, therefore denied.

            6.      Without knowledge, therefore denied.

            7.      Without knowledge, therefore denied.

            8.      The District Court and Eleventh Circuit rulings speak for themselves.

            9.      Without knowledge, therefore denied.

            10.     Without knowledge, therefore denied.

            11.     Without knowledge, therefore denied.

            12.     Without knowledge, therefore denied.

            13.     The District Court’s rulings speak for themselves. Otherwise, without knowledge,

 therefore denied.

            14.     Without knowledge, therefore denied.

            15.     Without knowledge, therefore denied.

            16.     Without knowledge, therefore denied.1

            17.     Without knowledge, therefore denied.

            18.     Without knowledge, therefore denied.

            19.     Without knowledge, therefore denied.



 1
     There is an unnumbered paragraph between paragraphs 15 and 17, which Centurion treats as paragraph 16.
                                                          2
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 3 of 8 PageID 1146




          20.       Without knowledge, therefore denied.

          21.       Without knowledge, therefore denied.

          22.       Without knowledge, therefore denied.

          23.       Without knowledge, therefore denied.

          24.       Without knowledge, therefore denied.

          25.       Without knowledge, therefore denied.

          26.       Without knowledge, therefore denied.

          27.       Without knowledge, therefore denied.

          28.       The District Court’s rulings speak for themselves. Otherwise, without knowledge,

 therefore denied.

          29.       Without knowledge, therefore denied.

          30.       Without knowledge, therefore denied.

          31.       Without knowledge, therefore denied.

          32.       Without knowledge, therefore denied.

          33.       Without knowledge, therefore denied.

          34.       Without knowledge, therefore denied.

          35.       Without knowledge, therefore denied.

          36.       Without knowledge as to all subparts, therefore denied.

          37.       Without knowledge as to all subparts, therefore denied.

          38.       Without knowledge, therefore denied.

          39.       Without knowledge, therefore denied.

          40.       The allegations in paragraph 40 are not directed to Centurion therefore no response

 is required. To the extent a response is required, denied.


                                                     3
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 4 of 8 PageID 1147




          41.       Admitted the Centurion provided contractually specific healthcare services to

 inmates pursuant to a contract with the Florida Department of Corrections. Centurion began

 providing contractually specific healthcare at Union C.I. on April 24, 2016. Otherwise, denied.

          42.       Denied.

          43.       Denied.

          44.       Denied.

          45.       Denied.

          46.       Denied.

          47.       Denied.

          48.       Plaintiff’s medical records speak for themselves. Otherwise, without knowledge,

 therefore denied.

          49.       Without knowledge, therefore denied.

          50.       Denied.

          51.       Denied.

          52.       Denied.

                                  VI.     STATEMENT OF CLAIMS

                                             COUNT ONE
                           Deliberate Indifference to Serious Medical Needs

          53.       Count One does not pertain to Centurion, so no response is required. To the extent

 a response is required, denied.

                                             COUNT TWO

      Deliberate Indifference to Serious Medical Need/Failure to Adequately Supervise to
                               Provide Adequate Medical Care.
          54.       Count Two does not pertain to Centurion, so no response is required. To the extent

 a response is required, denied.

                                                    4
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 5 of 8 PageID 1148




          55.       Count Two does not pertain to Centurion, so no response is required. To the extent

 a response is required, denied.

                                             COUNT THREE

                           Deliberate Indifference to Serious Medical Need

          56.       Denied.

                                     VII.    RELIEF REQUESTED

          Centurion denies that Plaintiff is entitled to any relief.

                                             JURY DEMAND

          Centurion hereby demands a trial by jury on all issues so triable.

                                     AFFIRMATIVE DEFENSES

                                            FIRST DEFENSE

          Plaintiff’s Amended Complaint fails to state a claim upon which relief can be granted and

 should, therefore, be dismissed under Federal Rule of Civil Procedure 12(b)(6).

                                            SECOND DEFENSE

          Plaintiff’s Amended Complaint fails to state facts against Centurion that would rise to the

 level of a constitutional or statutory deprivation under the laws of the United States, the

 Constitution of the United States, the laws of Florida, or the Constitution of Florida.

                                            THIRD DEFENSE

          Plaintiff fails to establish that Centurion was independently liable for a violation of § 1983

 and fails to satisfy all elements of the claim. Plaintiff, therefore, fails to establish and cannot

 establish that Centurion violated Plaintiff’s constitutional rights.




                                                     5
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 6 of 8 PageID 1149




                                         FOURTH DEFENSE

          Plaintiff’s Amended Complaint is barred to the extent Plaintiff failed to exhaust

 administrative remedies pursuant to 42 U.S.C. § 1997e(a).

                                          FIFTH DEFENSE

          Centurion is not liable for the acts or omissions of any other person.

                                          SIXTH DEFENSE

          Centurion, to the extent applicable, asserts all affirmative defenses listed in Rule (8)(c)(1)

 of the Federal Rules of Civil Procedure, which includes: accord and satisfaction, arbitration and

 award, assumption of risk, contributory negligence, duress, estoppel, failure of consideration,

 fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of

 frauds, statute of limitations, and waiver.

                                        SEVENTH DEFENSE

          The damages allegedly suffered by Plaintiff, if any, were the result of the Plaintiff’s own

 acts and/or Plaintiff’s failure to mitigate his damages.

                                         EIGHTH DEFENSE

          Plaintiff cannot establish that Centurion acted with a deliberate indifference to Plaintiff’s

 serious medical need.

                                          NINTH DEFENSE

          Any purported injury to Plaintiff was not caused by Centurion and, instead, was caused by

 other factors including, but not limited to, other actors.

                                          TENTH DEFENSE

          Centurion is immune under Florida State law.




                                                    6
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 7 of 8 PageID 1150




                                       ELEVENTH DEFENSE

          Centurion pleads all applicable provisions of the Prison Litigation Reform Act as a bar to

 Plaintiff’s claims, and as a limitation of liability which is denied.

                                       TWELFTH DEFENSE

          Centurion asserts that some or all of Plaintiff’s claims are barred by the applicable statute

 of limitations.

                                     THIRTEENTH DEFENSE

          Plaintiff has not made the required showing or allegations entitling him to punitive

 damages against Centurion.

                                  RESERVATION OF DEFENSES

          Centurion reserves the right to affirmatively plead all other defenses and affirmative

 defenses available to them that may become applicable through discovery and during the trial of

 this cause.

                                        GENERAL DENIAL

          To the extent not expressly admitted above, Centurion denies every other allegation in the

 Amended Complaint that makes a claim against it. Centurion denies any claim or allegation that it

 denied Plaintiff needed medical care or that it acted with deliberate indifference to any serious

 medical need of Plaintiff. Centurion also denies that it denied Plaintiff due process or any other

 right. Centurion further denies that Plaintiff is entitled to any relief whatsoever.




                                                   7
 4815-8400-6863.2
Case 3:20-cv-01201-HES-JBT Document 160 Filed 11/04/20 Page 8 of 8 PageID 1151




                                       Respectfully Submitted,

                                       /s/ Jacob Hanson
                                       Brian A. Wahl (FBN 95777)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1819 5th Avenue North
                                       Birmingham, AL 35203
                                       Tel: (205) 521-8800
                                       bwahl@bradley.com

                                       R. Craig Mayfield (FBN 0429643)
                                       Jacob Hanson (FBN 91453)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       100 North Tampa Street, Suite 2200
                                       Tampa, Florida 33602
                                       Tel: (813) 559-5500
                                       cmayfield@bradley.com
                                       jhanson@bradley.com
                                       Counsel for Defendant Centurion of Florida, LLC




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 4, 2020, I filed the foregoing with the Clerk of Court
 using the CM/ECF system, which will send electronic notification to all counsel of record, and
 served via U.S. Mail to:

          Thomas Ray Hayes, #053503
          Union Correctional Institution
          P.O. Box 1000
          Raiford, FL 32083
          Pro Se Plaintiff

                                       Jacob Hanson
                                       Counsel for Defendant Centurion of Florida, LLC




                                                 8
 4815-8400-6863.2
